        Case 3:20-cv-00500-LCB Document 1 Filed 04/14/20 Page 1 of 12                FILED
                                                                            2020 Apr-14 PM 04:13
                                                                            U.S. DISTRICT COURT
                                                                                N.D. OF ALABAMA


             1IN THE UNITED STATES DISTRICT COURT
            FOR THE NORTHERN DISTRICT OF ALABAMA
                    NORTHWESTERN DIVISION

EUGENE R. SAK and        §
DIVISION MANAGEMENT, LLC §
          Plaintiffs,    §
                         §
vs.                      § CIVIL ACTION NO.:
                         §
INTERNATIONAL FINANCIAL §
GROUP, INC., THE         §
BURLINGTON               §
INSURANCE COMPANY, and   §
APPALACHIAN              §
UNDERWRITERS, INC,       §
             Defendants.

                          NOTICE OF REMOVAL

      NOW INTO COURT, through undersigned counsel, come Defendants The

Burlington Insurance Company (“TBIC”) and International Financial Group, Inc.

(“IFG”) (TBIC and IFG collectively “Removing Parties”), which pursuant to

28 U.S.C. §§ 1441 and 1446, file this Notice of Removal of the captioned action

Eugene R. Sak and Division Management, LLC v. International Financial Group,

Inc., The Burlington Insurance Company, and Appalachian Underwriters, Inc.;

Court Case Number 41-CV-2020-900087 on the docket of the Circuit Court of

Lauderdale County, Alabama (the “State Court Action”). In support of this Notice

of Removal, TBIC and IFG respectfully represent the following:




                                       1
          Case 3:20-cv-00500-LCB Document 1 Filed 04/14/20 Page 2 of 12




                  FACTUAL PREDICATES FOR REMOVAL

     1.       On March 11, 2020, Eugene R. Sak (“Sak”) and Division

Management, LLC (“Division,” and together with Sak, the “Plaintiffs”)

commenced the State Court Action against the Removing Parties, and a third

defendant, Appalachian Underwriters, Inc. (“AUI,” and together with TBIC and

IFG, the “Defendants”) by filing a Complaint (the “Complaint”) in the Circuit

Court of Lauderdale County, Alabama.

     2.       The State Court Action arises out of an insurance policy TBIC issued

to Eagle Access, LLC, policy number HGL0044421 (the “Insurance Policy”). The

Complaint alleges Plaintiffs, and others, have been named as defendants in

approximately 13 consolidated personal injury and economic loss petitions filed in

Louisiana and arising out of an alleged July 28, 2017 elevator malfunction incident

that occurred at a construction site in New Orleans known as “The Standard” (the

“Incident”). The Complaint identifies the first case as Soule v. Woodward Design

+ Build, LLC pending in the Civil District Court for the Parish of Orleans, Case

No. 18-935 (the “Louisiana Litigation”). Plaintiffs assert causes of action against

the Defendants collectively in this action for their alleged failure to defend

Plaintiffs in the Louisiana Litigation, and assert causes of action for breach of

contract, bad faith failure to defend, breach of obligation of good faith, and

negligence/wantonness,     and   seek        “actual   damages,   currently   totaling


                                         2
              Case 3:20-cv-00500-LCB Document 1 Filed 04/14/20 Page 3 of 12




$100,003.19,” among other damages.1

         3.       The Removing Parties do not admit the underlying facts as alleged in

the State Court Action Complaint and summarized above, and expressly dispute

the Plaintiffs are entitled to the damages alleged.

                                 TIMELINESS OF REMOVAL

         4.       Plaintiffs filed the Complaint on March 11, 2020.2

         5.       TBIC was served with the Complaint through its agent for service of

process on March 16, 2020.3

         6.       IFG was served with the Complaint through its agent for service of

process on March 17, 2020.4

         7.       According to the State Court Record, AUI was served with the

Complaint through its agent for service of process on March 16, 2020.

         8.       This Notice of Removal is timely under 28 U.S.C. § 1446(b)(1)

and (c)(1) as it is filed within thirty (30) days of receipt of the Complaint by

the Removing Parties and within one (1) year of the State Court Action being

filed.

                                   CONSENT TO REMOVAL

         9.       AUI, the only other defendant named in the Complaint, consents to


1
  See Exhibit 1, Documents served on TBIC, Complaint, ¶¶ 32-54.
2
  See Exhibit 1, Documents served on TBIC, Complaint.
3
  See Exhibit 1, Documents served on TBIC, including Complaint.
4
  See Exhibit 2, Documents served on IFG.

                                                      3
            Case 3:20-cv-00500-LCB Document 1 Filed 04/14/20 Page 4 of 12




the removal of the State Court Action.5

              BASIS FOR REMOVAL – DIVERSITY JURISDICTION

      10.        This Court has original jurisdiction pursuant to 28 U.S.C § 1332(a),

and this matter is therefore removable to this Court pursuant to 28 U.S.C. §

1441(a), because there is complete diversity of citizenship among the parties and

the amount in controversy exceeds $75,000 exclusive of interest and costs

(hereinafter “Diversity Jurisdiction”).

                               DIVERSITY OF THE PARTIES

      11.        The Complaint alleges that Plaintiff, Sak, is a resident of Alabama.6

For diversity purposes, an individual is a citizen of the state in which he is

domiciled. McCormick v. Aderholt, 293 F. 3d 1254, 57 (11th Cir. 2002).

“Although residence is not equivalent to domicile, a party’s place of residence is

prima facie evidence of his domicile.” State v. Shell Oil Co., 444 F.Supp.2d 1210,

1215 n. 9 (S.D. Ala. 2006). Thus, Sak is deemed to be a citizen of Alabama.

      12.        The Complaint alleges that Plaintiff, Division, is a “Delaware limited

liability company with its principal place of business in Florence, Alabama” and,

without any factual basis, further states Division is a “citizen of the State of

Delaware”.7 The citizenship of a limited liability company is determined by the

citizenship of each of its members. Rolling Greens MHP, L.P. v. Comcast SCH
5
  See Exhibit 3, AUI Consent to Removal.
6
  See Exhibit 1, Complaint, ¶1.
7
  See Exhibit 1, Complaint, ¶¶ 2, 7

                                             4
        Case 3:20-cv-00500-LCB Document 1 Filed 04/14/20 Page 5 of 12




Holdings, L.L.C., 374 F.3d 1020, 1022 (11th Cir. 2004). Accordingly, a limited

liability company’s state of incorporation and principal place of business are

irrelevant for determining its citizenship for purposes of diversity jurisdiction. As

further set forth below, Division has one member/manager, Sak, who, as noted

above, is deemed to be a citizen of the State of Alabama. Thus, in fact, Division is

deemed to be a citizen of Alabama.

         a. Courts in the Eleventh Circuit recognize that in determining the

             citizenship of the parties for purposes of diversity jurisdiction, a court

             is not limited to the face of the complaint, but “may look to the

             complaint, the notice of removal, and a ‘wide range’ of other

             evidence.” Lieberman v. LM General Insurance Comp., No. 14-

             62428; 2015 WL11198006 (S.D. Fla. Jan. 26, 2015) (quoting

             Greenberg v. Rullan, No. 14-81191, 2014 WL 5430312, at *2 (S.D.

             Fla. Oct. 24, 2014).

         b. Plaintiffs’ misattribution of Delaware citizenship to Division is

             contradicted both by preceding allegations in the Complaint and the

             sworn statement of Division’s principal and plaintiff herein, Eugene

             Sak, in the Louisiana Litigation.

         c. Paragraph 7 of the Complaint identifies Sak alone as the member-

             manager of Division and avers that Sak is a resident of Florence,


                                          5
              Case 3:20-cv-00500-LCB Document 1 Filed 04/14/20 Page 6 of 12




                    Alabama. By limiting the description of the membership interests in

                    Division to a single individual, Sak, who, according to the Complaint,

                    resides in Alabama, the Plaintiffs have presented prima facie proof

                    that Division is a citizen of Alabama.

                d. Moreover, a sworn statement from Sak filed in the Louisiana

                    Litigations confirms that Division is a single-member entity, and thus

                    an Alabama citizen for purposes of diversity jurisdiction by virtue of

                    Sak’s Alabama citizenship. Specifically, on April 17, 2019, Sak

                    submitted an affidavit in support of a Motion To Dismiss for Lack of

                    Personal Jurisdiction in the Louisiana Litigation, wherein Sak

                    attested that Division “was organized as a single-member limited

                    liability company . . .”8 Furthermore, Division’s online registration

                    information maintained by the State of Delaware shows that Division

                    has not amended its initial registration documents, confirming that the

                    ownership structure of Division remains the same as when it was first

                    registered.9

                e. Accordingly, the allegations in the Complaint, supplemented by Sak’s

                    sworn affidavit and the documentary evidence attached hereto,

                    establish that Division is a limited liability corporation whose sole

8
    See Exhibit 4, Sak Affidavit in Louisiana Litigation, p. 4.
9
    See Exhibit 5, Division online registration with State of Delaware.

                                                            6
             Case 3:20-cv-00500-LCB Document 1 Filed 04/14/20 Page 7 of 12




                  member-manager at all times has been Sak, an Alabama resident, and

                  a presumptive citizen of Alabama for purposes of determining

                  diversity jurisdiction under 28 U.S.C. § 1332(a)(1).

       13.        The Complaint alleges TBIC is a North Carolina corporation with its

principal place of business in Burlington, North Carolina. In fact, TBIC is a

foreign insurer organized and existing under the laws of the State of Illinois with

its principal place of business in the State of Connecticut. For diversity purposes, a

corporation is a citizen of both its state of incorporation and the state where its

principal place of business is located. 28 U.S.C. § 1332(c)(1). Thus, TBIC is

deemed to be a citizen of Illinois and Connecticut.

       14.        The Complaint alleges IFG is a Delaware corporation with its

principal place of business in Chapel Hill, North Carolina. In fact, IFG is a

company organized and existing under the laws of the State of Delaware with its

principal place of business in the State of New York. Thus, IFG is deemed to be a

citizen of Delaware and New York.10




10
   IFG has also been fraudulently/improperly joined in this matter and its citizenship should not be considered for
removal purposes. The Complaint asserts claims arising from the issuance of the Insurance Policy and acts or
omissions which occurred thereafter. IFG does not write insurance policies and did not issue the Insurance Policy at
issue in this case. Accordingly, IFG expressly reserves any and all rights under Alabama law or any other applicable
law to seek dismissal of the Complaint against it for failure to state a claim upon which relief can be granted, and, if
necessary, for improper or fraudulent joinder, and any other basis for dismissal.

                                                           7
               Case 3:20-cv-00500-LCB Document 1 Filed 04/14/20 Page 8 of 12




         15.        The Complaint alleges AUI is a Tennessee corporation with its

principal place of business in Oak Ridge, Tennessee.11 Thus, AUI is deemed to be

a citizen of Tennessee.

         16.        In sum, Plaintiffs (who are both Alabama citizens) are completely

diverse from Defendants (who are citizens of Illinois, Connecticut, Delaware, New

York, and Tennessee).

                                     AMOUNT IN CONTROVERSY

         17.        The Complaint expressly prays for damages in the amount of

“$100,003.19” plus costs, fees, ongoing actual losses, consequential damages,

etc.12

         18.        Although the Removing Parties dispute Plaintiffs’ allegations and

deny that Plaintiffs are entitled to the damages alleged, the damages sought clearly

exceed the $75,000 threshold required under 28 U.S.C. § 1332(a) based on the face

of the pleadings and this action is removable pursuant to 28 U.S.C. § 1441(c)(2),

which states the sum demanded in good faith in the initial pleading shall be

deemed to be the amount in controversy. The Eleventh Circuit also holds that the

initial pleading demonstrates the minimum amount in controversy required for

diversity jurisdiction “[i]f the jurisdictional amount is either stated clearly on the




11
     See Exhibit 1, Complaint, ¶5.
12
     See Exhibit 1, Complaint, prayers, p. 12.

                                                 8
           Case 3:20-cv-00500-LCB Document 1 Filed 04/14/20 Page 9 of 12




face of the documents before the court, or readily deducible from them . . .”

Lowery v. Alabama Power Co., 483 F.3d 1184, 1211 (11th Cir. 2007).

      COMPLIANCE WITH PROCEDURAL REQUIREMENTS FOR

                                    REMOVAL

     19.       In compliance with 28 U.S.C. § 1446(a), which requires the removing

party to attach a copy of all process, pleadings, and orders served upon it in the

state court action, the documents served on the Removing Parties is attached hereto

as Exhibits 1 and 2.

     20.       Pursuant to 28 U.S.C. § 1446(d), a copy of this Notice of Removal

will promptly be served upon all parties, and the Removing Parties will promptly

give written notice of the filing of this Notice of Removal to the state court by

filing with the Lauderdale County Circuit Clerk a Notice to State Court of Filing of

Notice of Removal.

     21.       Pursuant to 28 U.S.C. § 1447(b), a copy of all process, pleadings,

orders, and the docket sheet in the State Court Action are filed herewith as Exhibit

6. [See Index of Matters Being Filed, (a) Plaintiffs’ Complaint, filed 3/11/2020;

(b) Civil Summons Issued to IFG, dated 3/11/2020; (c) Civil Summons Issued to

TBIC, dated 3/11/2020; (d) Civil Summons Issued to AUI, dated 3/11/2020; (e)

Notice of Service of Summons, dated 3/17/2020; and (f) Circuit Court for

Lauderdale County, Alabama Docket Sheet.]


                                         9
           Case 3:20-cv-00500-LCB Document 1 Filed 04/14/20 Page 10 of 12




     22.       The Removing Parties appear here only for the limited purpose of

asserting the present Notice of Removal and suggests that such notice is submitted

without waiver of any defenses, state or federal, and with full reservation of the

Removing Parties’ right to timely assert any and all such defenses.

     23.       The Removing Parties reserve their right to supplement and/or amend

this Notice of Removal.

      WHEREFORE, the Removing Parties pray that Court Case Number 41-

CV-2020-900087, now pending in the Circuit Court of Lauderdale County, State of

Alabama, be immediately removed to this Court for trial and determination, and

that this Court assume full jurisdiction of this cause of action, the same as though

this action had been originally instituted in this Court.

                                  Respectfully Submitted:

                                 __/s/ Shane Black __________________________
                                 Shane Black, ASB-7644-C49E
                                 Hand Arendall Harrison Sale, LLC
                                 102 S Jefferson Street
                                 Athens, AL 35611
                                 Telephone: (256) 232-0202
                                 Facsimile: (256) 233-2407
                                 Email:       sblack@handfirm.com




                                           10
Case 3:20-cv-00500-LCB Document 1 Filed 04/14/20 Page 11 of 12




                      __/s/ Joseph L. Cowan, II____________________
                      Joseph L. Cowan, II, ASB-3620-A61J
                      Hand Arendall Harrison Sale, LLC
                      1801 5th Avenue North, Suite 400
                      Birmingham, AL 35203
                      Telephone: (205) 324-4400
                      Facsimile: (205) 322-1163
                      Email:       jcowan@handfirm.com


                       /s/ Shaundra M. Schudmak
                      James W. Thurman, AL Bar No. 2400S15B
                      Kristopher Wilson (AL Pro Hac Admissions
                      Pending)
                      La. Bar No. 23978
                      Shaundra M. Schudmak (AL Pro Hac Admissions
                      Pending)
                      La. Bar No. 32007
                      Georgia Bar No. 713829
                      Lugenbuhl, Wheaton, Peck, Rankin & Hubbard
                      601 Poydras Street, Suite 2775
                      New Orleans, LA 70130
                      Telephone: (504) 568-1990
                      Facsimile: (504) 310-9195
                      E-mail:     kwilson@lawla.com
                                  sschudmak@lawla.com

                      Attorneys for The Burlington Insurance
                      Company and International Financial Group,
                      Inc.




                              11
       Case 3:20-cv-00500-LCB Document 1 Filed 04/14/20 Page 12 of 12




                         CERTIFICATE OF SERVICE

      I hereby certify that I have served a copy of the above and foregoing Notice
of Removal upon the following counsel of record by placing a copy of the same in
the U.S. Mail, properly addressed and postage prepaid, this 14th day of April, 2020.

Michael M. Shipper
Benjamin R. Little
SIROTE & PERMUTT, P.C.
201 S Court Street, Ste 725
Florence, AL 35630

Brandon T. Walker
Hartman, Springfield & Walker, LLP
3138 Cahaba Heights Rd, Ste 110
Vestavia Hills, AL 35243



                                             __/s/ Joseph L. Cowan, II_____
                                              OF COUNSEL




                                        12
